Citation Nr: 1130840	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease with herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease and degenerative disc disease with a herniated disc at L5-S1 and assigned a 10 percent disability evaluation.

The Veteran testified at the RO before the undersigned Veterans Law Judge at a videoconference hearing in February 2008.  A transcript is of record.

This claim was previously before the Board in May 2008, at which time the Board remanded it for additional development.  Although the Board regrets any further delay in the resolution of the Veteran's claim, additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2008 the Board remanded the Veteran's claim in order for him to be scheduled for neurological and orthopedic examinations for the present claim, and also for a claim of service connection for left leg numbness, claimed as secondary to degenerative joint disease and degenerative disc disease with a herniated disc at L5-S1.  The Veteran had a VA examination in June 2008.  The RO subsequently granted the service connection claim, and therefore it is no longer before the Board.  

As the Veteran wrote in an October 2009 statement, the physician who conducted the June 2008 examination is a general practitioner.  The Board notes that the neurological examination was to be primarily for the service connection claim, which has since been granted.  Furthermore, the Board finds that the June 2008 VA examination was sufficient for the service connection claim because the examiner supported his conclusions with analysis which can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board finds that the June 2008 examination was sufficient for compliance with the Board's May 2008 remand instructions for the Veteran to be scheduled for a neurological examination.

However, the Veteran was not scheduled for a VA orthopedic examination, as ordered in the June 2008 Board remand.  There are two examination reports from the June 2008 VA examiner.  One is labeled as being a neurological examination and one is labeled as a joints examination.  The Board notes that the content of the reports appears to be identical, and clearly shows that the Veteran underwent only one examination.  Although the Board did not mandate that an orthopedic specialist perform the examination, it is necessary that we have sufficient orthopedic findings in the examination report to guide our decisionmaking process on the increased-rating issue still pending before us.  Therefore, the claim must be remanded in order for the Veteran to be scheduled for an orthopedic examination before the claim for an initial evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease with a herniated disc at L5-S1 can be decided on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Court held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information and, if necessary, authorization, to enable the RO to obtain any additional evidence, if any, which pertains to the claim for an initial evaluation in excess of 10 percent for degenerative joint disease and degenerative disc disease with a herniated disc at L5-S1.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA orthopedic examination to evaluate his lumbosacral spine with an examiner other than the one who examined him in November 2006 and June 2008.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's documented medical history and contentions regarding the degenerative joint disease and degenerative disc disease with a herniated disc at L5-S1.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  Thereafter, readjudicate the Veteran's claim for an initial evaluation in excess of 10 percent for the service-connected degenerative joint disease and degenerative disc disease with a herniated disc at L5-S1.  If the decision remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and an opportunity to respond.  Then return the case to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

